PER CURIAM.
Upon the conclusion that the evidence amply supports the appellant’s conviction for DUI-manslaughter and that there was no error either in the trial court’s refusal of two tendered jury instructions, see Magaw v. State, 537 So.2d 564 (Fla.1989); Foster v. State, 603 So.2d 1312 (Fla. 1st DCA 1992), review denied, 613 So.2d 4 (Fla.1993); Palmer v. State, 451 So.2d 500 (Fla. 5th DCA 1984), pet. for review denied, 461 So.2d 115 (Fla.1985); or in the evidentiary ruling challenged on appeal, see Stanley v. State, 357 So.2d 1031 (Fla. 3d DCA 1978), cert, denied, 364 So.2d 891 (Fla.1978), the conviction is affirmed.
The sentencing order shall be amended on remand to reflect the trial court’s announcement that, upon the conclusion of his five-year jail term, the defendant shall be placed on two-years probation rather than two-years community control as is erroneously stated in the written order.
Affirmed as amended.